ICJ_076_ELSI_GBR_ITA_1989-07-20_JUD_01_ME_01_FR.txt. 83.

OPINION INDIVIDUELLE DE M. ODA
[Traduction]

J'ai voté en faveur de l’arrét parce que j'ai conclu que l'Italie n’a commis
de violation ni du traité d’amitié, de commerce et de navigation de 1948, ni
de l’accord complémentaire de 1951 et que la demande d’indemnisation
que les Etats-Unis d'Amérique fondent sur l’allégation d’une telle viola-
tion doit par conséquent être rejetée. Je suis parvenu cependant à cette
conclusion pour des raisons qui ne coïncident pas entièrement avec celles
sur lesquelles repose l’arrêt de la Chambre et je crois opportun d’exposer
mes vues personnelles.

I

Les recours qui ont été exercés entre 1968 et 1975 devant le préfet de
Palerme et les tribunaux italiens, à trois niveaux différents (du tribunal de
Palerme à la Cour de cassation), afin de contester l’ordonnance de réqui-
sition que le maire de Palerme avait prise le 1% avril 1968, l’ont été par
V'ELST puis par le syndic de faillite, et non par Raytheon et Machlett en
qualité d’actionnaires (voir arrêt, par. 41-43). Dans ces recours c’était
donc ladite société — et nonses actionnaires — qui alléguait que ses droits
avaient été violés par des actes des autorités italiennes dirigés contre elle.

Malgré tout, le Gouvernement des Etats-Unis a commencé, en février
1974, à négocier avec le Gouvernement italien en vue d’obtenir la protec-
tion de Raytheon et Machlett (sociétés des Etats-Unis) en tant qu’action-
naires, et non de l’ELSI (société italienne) (voir arrêt, par. 46). C’est après
avoir pris fait et cause pour les actionnaires, Raytheon et Machlett, que le
Gouvernement des Etats-Unis a introduit devant la Cour internationale
de Justice la présente instance contre le Gouvernement italien (voir
conclusions des Etats-Unis, arrêt, par. 10-11). Il #’a pas pris fait et cause
pour l’ELSI.

I

La notion méme de société par actions implique une distinction entre
entité sociale et actionnaires. La caractéristique d’une société anonyme,
particuliérement du point de vue du statut des actionnaires, a été si claire-
ment exposée dans l’arrêt rendu par la Cour en l’affaire de la Barcelona
Traction, Light and Power Company, Limited (nouvelle requête) qu’il
convient de citer certains passages de cette décision:

72
ELETTRONICA SICULA (OP. IND. ODA) 84

«41. … C’est sur une stricte distinction entre deux entités séparées,
la société et l’actionnaire, chacune dotée d’un ensemble de droits dis-
tincts, que repose la notion de société anonyme et que se fonde sa
structure. La séparation des patrimoines de la société et de l’action-
naire est une manifestation importante de cette distinction. Tant que
la société subsiste, l’actionnaire n’a aucun droit à l’actif social.

42. Une des caractéristiques essentielles de la structure de la so-
ciété anonyme est que la société est la seule à pouvoir agir, par l’inter-
médiaire de ses administrateurs ou de sa direction intervenant en son
nom, pour toute question de caractére social. Cela s’explique fon-
damentalement par l’idée qu’en défendant ses propres intérêts la so-
ciété sert aussi ceux des actionnaires. Normalement aucun des
actionnaires ne peut intenter une action isolément, que ce soit au nom
de la société ou en son nom propre ... [L]es droits des actionnaires à
l’égard de la société et de ses biens restent limités, ce qui est d’ailleurs
un corollaire du caractère limité de leur responsabilité.

43. … [Un actionnaire] doit de toute manière prendre en considé-
ration le risque d’une baisse des dividendes, d’une dépréciation du
capital ou même d’une perte, entraînées par les aléas commerciaux
ordinaires ou par un préjudice que subirait la société du fait d’un trai-
tement illicite.

44. Bien que la société ait une personnalité morale distincte, un
dommage qui lui est causé atteint souvent ses actionnaires. Mais le
simple fait que la société et l’actionnaire subissent l’un et l’autre un
dommage n’implique pas que tous deux aient le droit de demander
réparation. ... [L]a victime est atteinte dans ses intérêts sans aucun
doute, mais non dans ses droits. Ainsi, chaque fois que les intérêts
d’un actionnaire sont lésés par un acte visant la société, c’est vers la
société qu'il doit se tourner pour qu’elle intente les recours voulus
car, bien que deux entités distinctes puissent souffrir d’un même pré-
judice, il n’en est qu’une dont les droits soient violés.

50. … C'est à des règles généralement acceptées par les systèmes
de droit interne reconnaissant la société anonyme, dont le capital est
représenté par des actions ... que le droit international se réfère.
Quand elle fait appel à ces règles, la Cour ne saurait les modifier et
encore moins les déformer. » (C.I.J. Recueil 1970, p. 34, 35 et 37.)

Les droits dont les actionnaires disposent concrètement restent limités

à la répartition des bénéfices de la société et, en cas de liquidation, à la
répartition de ce qui reste de son patrimoine. Les actionnaires peuvent
protéger ces droits en exerçant leur droit de vote aux assemblées générales
et en prenant ainsi part à la gestion et à la marche de la société. Les droits
des actionnaires à l’égard de la société et de ses biens sont effectivement
limités, ce qui est un corollaire de leur responsabilité limitée.

En Italie, le droit des sociétés est conforme à ces principes généraux

73
ELETTRONICA SICULA (OP. IND. ODA) 85

(Code civil italien (Codice civile), art. 2350 et 2351) et il en va de même du
droit des sociétés d’autres pays (voir République fédérale d'Allemagne:
loi sur les société (Aktiengesetz), art. 12, 58 (4) et 271; France: loi n° 66-537
du 24 juillet 1966 sur les sociétés commerciales, art. 174,347 et417; Japon:
Code de commerce (Shoho), art. 241, 293 et 425; Suisse: Code des obliga-
tions, art. 660 et 692).

Comme la Cour l’a expliqué en 1970, de tels droits — qui ont reçu le
nom de «droits propres » («direct rights») des actionnaires — n’impli-
quent pas un droit d’agir pour le compte de la personne morale. Au
contraire ils constituent plutôt des droits vis-à-vis de celle-ci. C’est à ce
dernier titre qu’ils sont protégés par le droit interne. Si la société ou sa
direction ne respecte pas un de ces droits, les actionnaires sont fondés à
exercer certains recours contre la société. Des voies de droit sont aussi
ouvertes en cas d’ingérence des pouvoirs publics dans ces droits. En d’au-
tres termes, les actionnaires peuvent intenter action devant les tribunaux
internes s’il y a violation de leurs «droits propres» d’actionnaires, par
exemple si leur droit à une part des bénéfices de la société ou leur droit de
participer aux assemblées générales ne leur est pas reconnu. Un autre pas-
sage pertinent de l’arrêt susmentionné peut être cité:

«47, La situation est différente si les actes incriminés sont dirigés
contre les droits propres des actionnaires en tant que tels. Il est bien
connu que le droit interne leur confère des droits distincts de ceux de
la société, parmi lesquels le droit aux dividendes déclarés, le droit de
prendre part aux assemblées générales et d’y voter, le droit à une
partie du reliquat d’actif de la société lors de la liquidation. S’il est
porté atteinte à l’un de leurs droits propres, les actionnaires ont un
droit de recours indépendant. ... Il convient toutefois de distinguer
entre une atteinte directe aux droits des actionnaires et les difficultés
ou pertes financières auxquelles ils peuvent se trouver exposés en
raison de la situation de la société.» (C.I.J. Recueil, 1970, p. 36).

Or aucune atteinte à l’un quelconque de ces droits n’a été alléguée à
propos des événements qui se sont déroulés en Sicile en 1968.

Si l’on envisage la question sous un angle légèrement différent, on dira
que, quand les actionnaires approuvent une certaine politique lors de
leurs assemblées, la responsabilité de sa mise en œuvre incombe à la so-
ciété. Celle-ci est responsable devant les actionnaires de tout manquement
à cet égard, mais les actionnaires ne peuvent faire valoir de droits qu’en-
vers la société. En conséquence, s’il apparaît que cette politique a été
contrecarrée par le fait controversé d’un tiers, on peut estimer que les
droits de la société — mais non les « droits propres des actionnaires» —
ont été violés. Il s’ensuit que les actionnaires n’ont pas qualité pour agir
contre le tiers en question.

74
ELETTRONICA SICULA (OP. IND. ODA) 86

Ce principe général de droit relatif aux droits ou au statut des action-
naires, sur lequel repose le droit des sociétés non seulement en Italie, mais
aussi dans plusieurs autres pays de droit civil, ne saurait être modifié par
un traité destiné à protéger les investissements, à moins que ce traité ne
contienne une disposition expresse à cet effet. Il faut donc se demander si,
par la voie du traité d'amitié, de commerce et de navigation de 1948 ou de
l'accord complémentaire de 1951, l’Italie et les Etats-Unis sont convenus
de modifier un tel principe général de droit ou d’accorder des droits sup-
plémentaires aux actionnaires étrangers. On voit mal comment répondre
à cette question par l’affirmative.

Le traité d'amitié, de commerce et de navigation de 1948 et l’accord
complémentaire de 1951 garantissent certains droits aux sociétés améri-
caines déployant leurs activités en Italie (et vice versa). Ces droits, aux-
quels les Etats-Unis se réfèrent dans certains passages de leur mémoire et
de leur réplique, qu’ils consacrent au statut des sociétés américaines, sont
exhaustivement énumérés ci-après:

a) «Les... sociétés … [des Etats-Unis] ... jouiront, sur toute l’étendue
{de l'Italie], ... des droits et privilèges relatifs à la constitution de
sociétés ... de [I’Italie] et à la participation auxdites sociétés. »
(Art. ITI, par. 1, première phrase.)

b) «Les ... sociétés ... [des Etats-Unis] ... seront autorisé[e]s, en
conformité des lois et règlements applicables [en Italie], à consti-
tuer, contrôler et gérer des sociétés ... de [l'Italie] en vue de pour-
suivre des activités touchant la fabrication ou la transformation
industrielles, ou des activités ... commerciales...» (Art. III, par. 2,
premiére phrase.)

c) «Les [sociétés des Etats-Unis] bénéficieront [en Italie], de la pro-
tection et de la sécurité les plus constantes pour ... leurs biens, et
[elles] jouiront entièrement, à cet égard, de la protection et de la
sécurité exigées par le droit international.» (Art. V, par. 1, pre-
miére phrase.)

a) «Les … sociétés ... [des Etats-Unis] ne pourront être privélels de
leurs biens [en Italie] qu’aprés une procédure conforme au droit
et moyennant le paiement rapide d’une indemnité réelle et équi-
table. » (Art. V, par. 2, première phrase.)

a’) «Les dispositions [visées à l’alinéa d)ci-dessus] ... qui prévoient le
paiement d’une indemnité s’appliqueront aux droits que des ...
sociétés [des Etats-Unis] possèdent directement ou indirectement
sur des biens qui sont expropriés [en Italie]. » (Protocole, par. 1.)

e) «Les... sociétés ... [des Etats-Unis] qui se conforment aux lois et
règlements en vigueur auront droit ... [en Italie] à protection et à
sécurité en ce qui concerne les questions mentionnées aux [ali-
néas c) et d) ci-dessus]; cette protection et cette sécurité ne de-
vront pas être inférieures à celles qui sont ou seront accordées
aux … sociétés … de [l'Italie] ni à celles qui sont ou seront accor-

75
ELETTRONICA SICULA (OP. IND. ODA) 87

dées aux ... sociétés … d’un pays tiers.» (Art. V, par. 3, première
phrase.)

f) «Les … sociétés … [des Etats-Unis] pourront [en Italie] acquérir,
détenir et céder des biens immobiliers ou des intérêts dans ces
biens selon les modalités suivantes... » (Art. VII, par. 1.)

g) «Les... sociétés … [des Etats-Unis] ne seront pas soumis[e]s [en
Italie] à des mesures arbitraires ou discriminatoires ayant notam-
ment pour effet : a) de les empêcher de diriger et de gérer effecti-
vement des entreprises qu’[elles] ont été autorisé[e]s à créer ou à
acquérir; ou b) de porter préjudice aux autres droits et intérêts
qu felles] ont légitimement acquis dans ces entreprises ou dans les
investissements qu’[elles] ont effectués ... [L’Italie] s'engage à ne
pas faire de discrimination contre les ... sociétés [des Etats-Unis]
en ce qui concerne l’obtention, dans des conditions normales, des
capitaux, des procédés de fabrication et des connaissances prati-
ques et techniques dont [elles] peuvent avoir besoin aux fins du
développement économique. » (Accord complémentaire, art. [.)

En réalité, l’attribution de ces droits à des sociétés étrangères n’est pas
propre au traité de 1948 entre l'Italie et les Etats-Unis: des dispositions
semblables figurent (bien qu’avec quelques variantes) dans les traités
d’amitié, de commerce et de navigation que les Etats-Unis ont conclus
successivement avec d’autres pays pendant la période d’aprés-guerre. (Le
traité d'amitié, de commerce et de navigation de 1948 avec l'Italie était le
deuxième de ces traités; il a été précédé par le traité conclu avec la Chine
(1946) et suivi par les traités conclus avec I’Irlande (1950), la Grèce, Israël
et le Danemark (1951), le Japon (1953), la République fédérale d’Alle-
magne (1954), l'Iran (1955), les Pays-Bas et la République de Corée (1956),
et d’autres.)

Mon interprétation de ces dispositions diffère sensiblement de celle
qu’en donne la Chambre dans son arrêt.

Premièrement, aux termes des premières phrases des paragraphes | et 2
de l’article III du traité de 1948, les ressortissants (les sociétés) des Etats-
Unis sont assurés de jouir des « droits et privilèges relatifs à la constitution
de sociétés » de I’Italie «et à la participation auxdites sociétés » et ils ob-
tiennent le droit de «constituer, contrôler et gérer des sociétés » en Italie.
(Comparer, par exemple, avec les traités suivants: Danemark - Etats-Unis,
art. VII, par. 2, art. VIII, par. 1; Japon - Etats-Unis, art. VII, par. 1; Répu-
blique fédérale d’Allemagne - Etats-Unis, art. VII, par. 1; Pays-Bas - Etats-
Unis, art. VU, par. 1.) Certes, Raytheon et Machlett pouvaient, en Italie,
«constituer, contrôler et gérer» des sociétés desquelles elles détenaient
100 pour cent des actions — comme dans le cas de l’'ELSI — mais cela ne
saurait signifier que ces sociétés des Etats-Unis, en tant qu’actionnaires de
l’ELSI, puissent revendiquer d’autres droits que les droits d’actionnaires

76
ELETTRONICA SICULA (OP. IND. ODA) 88

que leur garantissent tant la loi italienne que les principes généraux de
droit concernant les sociétés. Les droits de Raytheon et Machlett en tant
qu’actionnaires de l’'ELSI sont restés les mêmes et n’ont pas été augmentés
par le traité de 1948. Les droits de ce genre dont Raytheon et Machlett ont
pu jouir en vertu du traité n’ont pas été violés par l'ordonnance de réquisi-
tion puisque celle-ci n’a pas porté atteinte aux « droits propres » desdites
sociétés américaines en tant qu’actionnaires d’une société italienne, mais
qu'elle s’adressait à cette société italienne dont elles restaient action-
naires.

Deuxièmement, les dispositions des paragraphes 1, 2 et 3 (seconde
phrase) de l’article V du traité de 1948 relatives aux biens des sociétés,
ainsi que du paragraphe | du protocole, qui précise le paragraphe 2 de
Particle V du traité (comparer, par exemple, avec les traités suivants:
Danemark - Etats-Unis, art. VE, par. 1, 3 et 5, et protocole, par. 2; Japon-
Etats-Unis, art. VI, par. 1,3 et 4, et protocole, par. 2; République fédérale
d'Allemagne - Etats-Unis, art. V, par. 1, 4 et 5, et protocole, par. 5; Pays-Bas-
Etats-Unis, art. VI, par. 1, 4 et 5, et protocole, par. 6), ne sauraient non
plus être considérées comme donnant aux actionnaires étrangers un titre
sur des «biens » («beni» dans le texte italien), c’est-à-dire la propriété des
avoirs de la société ou de la société elle-même, ou des «droits ... sur des
biens » («diritti ... su beni» dans le texte italien).

Troisièmement, les dispositions du paragraphe 1 de l’article VIE du
traité de 1948 (comparer, par exemple, avec les traités suivants: Dane-
mark - Etats-Unis, art. IX, par. 3, 4 et 5; Japon - Etats-Unis, art. IX, par. 2;
République fédérale d'Allemagne - Etats-Unis, art. IX, par. 2; Pays-Bas-
Etats-Unis, art. IX, par. 2) ne sauraient être interprétées comme accordant
à des actionnaires étrangers le droit d’«acquérir, détenir et céder des biens
immobiliers ou des intérêts dans ces biens » (« beni immobili o … altri diritti
reali» dans le texte italien), car seule une société dispose de ce droit.

Enfin, les dispositions de l’article premier de l’accord complémentaire
n’accordent aux actionnaires étrangers aucune protection spéciale contre
le pays hôte. C’est la société, et non les actionnaires, qui est protégée
contre toutes mesures «arbitraires ou discriminatoires» du pays hôte
(comparer, par exemple, avec les traités suivants: Danemark - Etats-Unis,
art. VI, par. 4; Japon - Etats-Unis, art. V, par. 1; République fédérale d’Alle-
magne - Etats-Unis, art. V, par. 3; Pays-Bas - Etats-Unis, art. VI, par. 3). En
fait, quelles que soient les mesures qu’il a pu sembler nécessaire de
prendre au moyen de l’ordonnance de réquisition du maire de Palerme, le
1* avril 1968, c’est la société ELSI, et non ses actionnaires, Raytheon et
Machlett, qui s’est trouvée soumise aux mesures prétendument «arbi-
traires ou discriminatoires » des autorités italiennes.

Peut-on présumer que l’un quelconque des droits garantis aux sociétés
des Etats-Unis par le traité de 1948 (droits qui sont abondamment exposés
aux paragraphes 64 à 135 de l’arrêt) intéresse les droits de Raytheon et
Machlett en tant qu’actionnaires de l’ELSTI? Le traité garantit le droit des
sociétés des Etats-Unis de détenir jusqu’à 100 pour cent du capital d’une
société italienne. Il n’y a néanmoins aucune raison d'interpréter le traité

77
ELETTRONICA SICULA (OP. IND. ODA) 89

de 1948 comme ayant accordé aux ressortissants ou sociétés de l’un des
Etats parties possédant des actions d’une société de l’autre Etat partie des
droits autres que ceux dont ces actionnaires auraient été titulaires en vertu
du droit italien et des principes généraux du droit des sociétés.

Ill

Dans la présente affaire, le vrai problème concerne ELSI, en tant
que société italienne contrôlée par des sociétés américaines (Raytheon et
Machlett) ou en tant qu’entreprise située en Italie et dans laquelle ces
sociétés américaines avaient un intérêt important. Si le but du traité de
1948 est de protéger les investissements des ressortissants de l’un des Etats
parties sur le territoire de l’autre, les dispositions énumérées ci-dessus ne
permettent pas d'atteindre ce but. Ce traité contient cependant certaines
dispositions tout spécialement destinées à protéger les intérêts des socié-
tés américaines qui possèdent des actions ou ont un intérêt important
dans une société ou entreprise italienne, autrement dit, en l’occurrence,

les intérêts dé Raytheon et Machlett (sociétés américaines) en tant qu’ac-
tionnaires de l’ELSI (société italienne):

a) «Les sociétés [italiennes] qui ont été constituées par des ... socié-
tés … [des Etats-Unis] ou dans lesquelles ceux-ci ont des inté-
rêts, conformément aux droits et privilèges énumérés dans le
présent paragraphe, et qui sont contrôlées par [lesdites] ... so-
ciétés … seront autorisées à exercer les activités pour lesquelles
elles ont été créées et constituées, en se conformant aux lois et rè-
glements applicables, dans des conditions non moins favorables
que celles qui sont ou seront accordées aux sociétés … qui ont été
constituées d’une manière analogue par des ... sociétés … d’un
pays tiers.» (Art. III, par. 1, seconde phrase.)

b) «Les sociétés [italiennes] … contrôlées par des ... sociétés [des
Etats-Unis] et qui sont créées ou constituées conformément aux
lois et règlements en vigueur [en Italie] seront autorisées à y
exercer [dles activités [touchant la fabrication industrielle ou com-
merciale] en se conformant aux lois et règlements en vigueur, dans
des conditions non moins favorables que celles qui sont ou seront
accordées aux sociétés [italiennes] qui sont contrôlées par des ...
sociétés [italiennes]... » (Art. IT, par. 2, seconde phrase.)

c) «[Eln ce qui concerne les questions relatives à la nationalisation
des entreprises privées et au passage de ces entreprises sous le
contrôle public, les entreprises [italiennes] dans lesquelles des ...
sociétés [des Etats-Unis] ont un intérêt important jouiront, [en
Italie], d’un traitement non moins favorable que celui qui est ou
sera accordé à des entreprises similaires dans lesquelles des ... so-
ciétés [italiennes] ont un intérêt important, et non moins favorable
que celui qui est ou sera accordé aux entreprises similaires dans

78
ELETTRONICA SICULA (OP. IND. ODA) 90

lesquelles des ... sociétés … de tout autre pays tiers ont un intérêt
important. » (Art. V, par. 3,seconde phrase.)

Ces dispositions ne sont pas propres au traité de 1948, mais figurent aussi
dans d’autres traités (comparer, par exemple, avec les traités suivants:
Danemark - Etats-Unis, art. VI, par. 5, art. VIII, par. 2; Japon - Etats-
Unis, art. VI, par. 4, art. VII, par. 1 et 4; République fédérale d’Allemagne-
Etats-Unis, art. V, par. 5, art. VII, par. 1 et 4; Pays-Bas - Etats-Unis, art. VI,
par. 5, art. VII, par. | et 4).

Le paragraphe 1 de l’article III dispose en l’espéce que la société ita-
lienne (l’ELSI), c'est-à-dire l’une de celles qui avaient été « instituées » par
des sociétés des Etats-Unis (Raytheon et Machlett), ou dans lesquelles
celles-ci avaient des «intérêts» et qui étaient «contrôlées » par elles, de-
vait être autorisée à exercer les activités pour lesquelles elle avait été créée
et constituée dans des conditions non moins favorables que celles qui
étaient ou seraient accordées aux sociétés « constituées » par des sociétés
d’un pays tiers, dans lesquelles celles-ci avaient des «intérêts» et qui
étaient « contrôlées » par elles.

Dans l'optique de la présente affaire, le paragraphe 2 de l’article III
dispose qu’une société italienne (l’ELST) qui compte parmi les sociétés
« contrôlées » par des sociétés des Etats-Unis (Raytheon et Machlett) doit
être autorisée à exercer en Italie des activités touchant la fabrication in-
dustrielle et'des activités commerciales ou autres en se conformant aux
lois et règlements en vigueur, dans des conditions non moins favorables
que celles qui sont ou seront accordées aux sociétés italiennes contrôlées
par des Italiens.

En ce qui concerne les questions relatives à la nationalisation des entre-
prises privées et au passage de ces entreprises sous le contrôle public, le
paragraphe 3 de l’article V dispose qu’une entreprise située en Italie
(l'ELST), dans laquelle des sociétés américaines (Raytheon et Machlett)
ont un intérêt important, doit jouir d’un traitement non moins favorable
que celui qui est accordé aux entreprises dans lesquelles des sociétés ita-
liennes ou des sociétés de tout pays tiers ont un intérêt important.

Ce ne sont pas là trois dispositions ordinaires; elles sont destinées à
garantir qu’une entreprise telle que l’ELSI puisse bénéficier en Italie de la
protection du traité, bien que cette société soit italienne et exerce ses acti-
vités dans ce pays. Les Parties ont cependant ignoré ces dispositions au
cours de la procédure et l’arrêt y fait à peine référence.

*

C’est un grand privilége de pouvoir monter une entreprise dans un pays
autre que le sien. Quand les ressortissants d’un pays sont autorisés à
mener des activités ou des opérations commerciales ou industrielles par
l'intermédiaire d’entreprises constituées dans un autre pays, ils en retirent
des avantages supplémentaires. Mais ces sociétés locales, en tant que per-
sonnes morales de ce pays, sont soumises aux lois et règlements locaux; il

79
ELETTRONICA SICULA (OP. IND. ODA) 91

arrive donc que des étrangers doivent accepter un certain nombre de res-
trictions en contrepartie des avantages que présente la possibilité de faire
des affaires par l'intermédiaire de telles sociétés locales.

Le traité de 1948 conclu entre l’Italie et les Etats-Unis, comme certains
des autres traités d’amitié, de commerce et de navigation susmentionnés,
n’en garantit pas moins la sécurité des sociétés locales dans lesquelles des
ressortissants de l’autre Etat partie ont investi des fonds, puisqu'il dis-
pose, à la seconde phrase du paragraphe 1 de l’article IIE, que ces sociétés
doivent bénéficier d’un traitement non moins favorable que celui qui est
accordé aux sociétés locales «constituées» par des sociétés d’un pays
tiers, ou dans lesquelles celles-ci « ont des intérêts » et qui sont «contrô-
lées» par elles; en vertu de la seconde phrase du paragraphe 2 de l’ar-
ticle ITI, ces sociétés doivent bénéficier d’un traitement non moins favo-
rable que celui qui est accordé aux sociétés locales «contrôlées » par des
ressortissants du pays.

De plus, en ce qui concerne les questions relatives à la «nationalisation
des entreprises … et au passage de ces entreprises sous le contrôle public»
(seconde phrase du paragraphe 3 de l’article V), le traité garantit aussi
spécialement la protection des entreprises dans lesquelles les sociétés de
l’autre Etat partie ont un intérêt important. Sur ce point, et à titre d’expli-
cation supplémentaire, je ferai observer que le verbe anglais «to take»,
auquel correspond «espropriare» dans le texte italien, est rendu par
«enteignen » dans le traité d’amitié, de commerce et de navigation de 1956
entre la République fédérale d'Allemagne et les Etats-Unis, ce qui milite
contre l'interprétation selon laquelle l'ordonnance de réquisition du
maire de Palerme serait un «taking » de biens.

Ces sociétés ou entreprises locales présentent deux caractéristiques : ce
sont des sociétés ou entreprises locales et, en même temps, des sociétés qui
sont plus particulièrement contrôlées par des ressortissants (ou sociétés)
de l’autre Etat partie au traité ou des entreprises dans lesquelles ces res-
sortissants (ou sociétés) ont un intérêt important. Compte tenu de ces
caractéristiques, l'Etat partie sous la législation duquel la société dont il
s’agit a été constituée est tenu, envers l’autre Etat partie, de garantir le
droit de celle-ci d’exercer les activités pour lesquelles elle a été créée, sur la
base du traitement de la nation la plus favorisée, ou le droit de mener ses
opérations commerciales sur la base du traitement accordé aux natio-
naux; l’Etat partie sur le territoire duquel se trouve l’entreprise est tenu
envers l’autre Etat partie d’accorder à cette entreprise une protection spé-
ciale dans l’éventualité de son passage sous le contrôle public.

On pourrait être amené à se demander si un pays étranger (les Etats-
Unis) dont des ressortissants contrôlaient en pratique la société (l’ELST)
du pays hôte (l'Italie), ou avaient un intérêt important dans l’entreprise
(PELSD située dans ce pays hôte, pouvait effectivement prendre fait et

80
ELETTRONICA SICULA (OP. IND. ODA) 92

cause pour cette société dans un différend avec ce dernier pays. La ques-
tion est paradoxale.

Je crois cependant que, en se prévalant des secondes phrases du para-
graphe 1 de l’article III, du paragraphe 2 de l’article III et du paragraphe 3
de l’article V, du traité de 1948 (dispositions qui ne sont pas propres à ce
traité, je le répète), les Etats-Unis auraient fort bien pu prendre fait et
cause pour l’ELSL, société italienne, devant le Gouvernement italien.
C'est pourquoi j'ai dit que ces dispositions du traité de 1948 ne sont pas
«ordinaires» et c’est pourquoi j'estime que la réclamation contre l'Italie
n'aurait dû être soumise à la Cour qu’en vertu de ces dispositions, qui sont
seules à protéger les intérêts des ressortissants des Etats-Unis (Raytheon
et Machlett) en leur qualité d’actionnaires, bien que d’une manière indi-
recte. Mais les Etats-Unis n’ont pas rédigé leur requête dans ce sens; ils
ont au contraire invoqué à maintes reprises des dispositions dépourvues
de pertinence.

Pour récapituler, l’ELSI (société italienne) puis son syndic de faillite
ont exercé des recours dans l’ordre interne pour contester l’ordonnance
de réquisition du maire de Palerme. La société a porté l’affaire devant la
juridiction la plus élevée de l’Italie et elle est donc censée avoir épuisé tous
les recours internes disponibles. Les Etats-Unis auraient donc pu prendre
fait et cause pour l’ELSI en alléguant le «déni de justice» si la déci-
sion judiciaire rendue au niveau le plus élevé de l’ordre judiciaire italien
avait été jugée «manifestement injuste» dans son application du traité
de 1948.

NiPELSI ni son syndic de faillite agissant pour son compte n’ont même
invoqué le traité de 1948 dans ces procédures internes. (Pour se justifier de
n'avoir pas invoqué le traité de 1948 devant les tribunaux italiens, l'ELSI
n’aurait pas pu affirmer que celui-ci n’était pas d’application directe
puisque des dispositions légales avaient été adoptées en Italie pour l’ap-
pliquer.) Le demandeur n’a pas non plus présenté de moyen de preuve
pour établir que, à la suite de l'ordonnance de réquisition du 1° avril 1968,
PELSI avait reçu, dans l’exercice de ses activités, un traitement moins
favorable que toute autre société italienne contrôlée par des ressortis-
sants d’un pays tiers, ou moins favorable que le traitement accordé à toute
société italienne contrôlée par des Italiens; à supposer par ailleurs que
la présente affaire concerne une entreprise soumise au contrôle public, il
est de fait qu’aucun élément de preuve n’a été présenté pour établir que
le traitement accordé à l'ELSI était moins favorable que le traitement
accordé à toute autre entreprise.

IV

En conclusion, il me semble que, dans la présente affaire, que le deman-
deur a portée devant la Cour en prenant fait et cause pour Raytheon et
Machlett, celui-ci a malheureusement recouru à certains arguments qu’il a
fondés sur une conception erronée des dispositions du traité de 1948.

Même si le demandeur avait introduit la présente instance en prenant

81
ELETTRONICA SICULA (OP. IND. ODA) 93

fait et cause pour l’ELSI et en faisant application des dispositions appro-
priées qui garantissaient à l’ELSI le traitement de la nation ja plus favo-
risée ou le traitement accordé aux nationaux, il aurait dû apporter des
preuves suffisantes pour établir que l’'ELSI avait subi un déni de justice
devant les tribunaux italiens, ce qu’il n’a pas fait.

(Signé) Shigeru ODA.

82
